*463The court properly determined that the father’s failure to comply with the child support order from March 28, 2008 through August 21, 2008 was willful since he admitted being employed during this time period, and that he paid other financial obligations (see Matter of Powers v Powers, 86 NY2d 63, 68-70 [1995]).
There was no evidence that the father was prejudiced by the inclusion of arrears from an earlier time period in that the petition advised that the petitioner may amend to include additional arrears, and pleadings are to be liberally construed (CPLR 3026).
In our view, the father demonstrated a substantial change in circumstances as to his child support obligation beginning in July 2009, when his medical records reflect debilitating symptoms related to commencement of chemotherapy (see Matter of Boden v Boden, 42 NY2d 210, 213 [1977]). Concur — Saxe, J.E, Friedman, Catterson, Freedman and Manzanet-Daniels, JJ.